Citation Nr: 1503821	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for PTSD, with an initial 30 percent rating assigned, effective December 10, 2009.  Following the submission of new evidence, entitlement to a higher initial rating was denied in a January 2012 decision.  The Veteran timely appealed the decision.  

The Board remanded the claim in July 2014 for additional development.  

In a September 2014 rating decision, a 50 percent disability rating was granted, effective December 10, 2009.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the claim for additional development, including VA treatment records and a VA examination.  The Board requested that a VA examiner assess the current severity of the Veteran's PTSD and provide an opinion as to the impact of the PTSD on his ability to obtain and maintain substantial employment.  While the case was in remand status, outstanding VA treatment records were obtained, and the Veteran attended an August 2014 VA examination; the referenced documents were associated with the claims file.  Unfortunately, the VA examiner did not provide the opinion as to the impact PTSD has on the Veteran's employability.  

In addition, following this development, the Board instructed that the issues be readjudicated in light of the new evidence obtained and, if any benefit on appeal remained denied, a supplemental statement of the case (SSOC) should be issued.  An SSOC was issued on September 4, 2014.  

However, following the issuance of the SSOC but prior to the claim being forwarded back to the Board in October 2014, the Veteran and two of his friends submitted statements to rebut the findings of the VA examiner.  There is no indication that the Veteran waived his right to initial consideration by the RO of his friends' statements.   

As the Board's July 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to the August 2014 VA examiner, if available, and obtain an opinion as to the impact of the PTSD on the Veteran's employability, to specifically include whether the Veteran's service-connected PTSD prevents him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion that takes into account the Veteran's reports of symptoms.  If the same examiner is not available, a new VA examination should be provided in order to obtain the requested opinion.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained, including the lay statements submitted in September 2014 following the last SSOC.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with an SSOC.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

